Order entered September 26, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-18-01296-CV

                          TERRELL E. BITTEN, Appellant

                                           V.

                        STATE FARM INSURANCE, Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-18-08190

                                       ORDER
      Appellant’s motion to change venue is DENIED.


                                                  /s/   DAVID L. BRIDGES
                                                        PRESIDING JUSTICE